DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al. (US 2019/0313409 A1; hereafter Tian).

With respect to claim 1, Tian discloses a method performed by a terminal (115-a, 115-b, terminal of FIG. 2) in a communication system, the method comprising:
105-a, base station of FIG. 2), configuration information for a physical uplink control channel, the configuration information including an index of an interlace resource (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21);
identifying two interlace resources based on the configuration information (paragraphs [0087], [0088], [0089]); and
transmitting, to the base station (105-a, base station of FIG. 2), uplink control information on the physical uplink control channel using at least one of the two interlace resources (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21),
wherein the interlace resource is composed of a plurality of resource blocks of which interval between the plurality of resource blocks are identical (Resource Blocks and their spacing in FIG. 3).


With respect to claim 2, Tian further discloses wherein a first interlace resource and a second interlace resource are identified based on the configuration information, and
wherein the index of the second resource is derived based on the index of the first interlace resource and an offset which is one of predetermined integers (paragraphs [0087], [0088], [0089]).




With respect to claim 6, Tian discloses a method performed by a base station (105-a, base station of FIG. 2) in a communication system, the method comprising:
identifying two interlace resources for receiving uplink control information (paragraphs [0087], [0088], [0089]);
transmitting, to a terminal (115-a, 115-b, terminal of FIG. 2), configuration information for a physical uplink control channel, the configuration information including an index of an interlace resource according to the two interlace resource (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21); and
receiving, from the terminal (115-a, 115-b, terminal of FIG. 2), the uplink control information on the physical uplink control channel using at least one of the two interlace resources (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21),
wherein the interlace resource is composed of a plurality of resource blocks of which interval between the plurality of resource blocks are identical (Resource Blocks and their spacing in FIG. 3).

With respect to claim 7, Tian further discloses wherein the index of the second resource is derived based on the index of the first interlace resource and an offset which is one of predetermined integers (paragraphs [0087], [0088], [0089]).

With respect to claim 11, Tian discloses a terminal (115-a, 115-b, terminal of FIG. 2) in a communication system, the terminal comprising: 
a transceiver (FIG.7, Fig.8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, Fig. 13, Fig. 14); and 
FIG.7, Fig.8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, Fig. 13, Fig. 14)and configured to: 
receive, from a base station, configuration information for a physical uplink control channel, the configuration information including an index of an interlace resource (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21), 
identify two interlace resources based on the configuration information (paragraphs [0087], [0088], [0089]), and 
transmit, to the base station, uplink control information on the physical uplink control channel using at least one of the two interlace resources (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21),  
wherein the interlace resource is composed of a plurality of resource blocks of which interval between the plurality of resource blocks are identical (Resource Blocks and their spacing in FIG. 3).


With respect to claim 12, Tian further discloses wherein a first interlace resource and a second interlace resource are identified based on the configuration information, and wherein the index of the second resource is derived based on the index of the first interlace resource and an offset which is one of predetermined integers (paragraphs [0087], [0088], [0089]).




With respect to claim 16, Tian discloses a base station (105-a, base station of FIG. 2) in a communication system, the base station comprising:
a transceiver (FIG.7, Fig.8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, Fig. 13, Fig. 14); and
a controller (FIG.7, Fig.8, Fig. 9, Fig. 10, Fig. 11, Fig. 12, Fig. 13, Fig. 14) coupled with the transceiver and configured to:
identify two interlace resources for receiving uplink control information (paragraphs [0087], [0088], [0089]),
transmit, to a terminal (115-a, 115-b, terminal of FIG. 2), configuration information for a physical uplink control channel, the configuration information including an index of an interlace resource according to the two interlace resource (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21), and
receive, from the terminal (115-a, 115-b, terminal of FIG. 2), the uplink control information on the physical uplink control channel using at least one of the two interlace resources (510, 515-a, 515-b, 515-c in FIG. 5; 2105, 2110, 2115, 2120 in FIG. 21),
wherein the interlace resource is composed of a plurality of resource blocks of which interval between the plurality of resource blocks are identical (Resource Blocks and their spacing in FIG. 3).


With respect to claim 17, Tian further discloses wherein the index of the second resource is derived based on the index of the first interlace resource and an offset which is one of predetermined integers (paragraphs [0087], [0088], [0089]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Liu et al. (US 2016/0323915 A1; hereafter Liu).

With respect to claim 5, Tian does not disclose


Liu discloses receiving, from the base station, configuration information enabling interlace resource allocation via a system information block (paragraph [0126]).


Liu teaches the benefit of improved transmission capacity by using license and unlicensed spectra (paragraphs [0007] and [0008]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SIB message as taught by Liu in the method, terminal, and base station of Tian to produce an expected result.

With respect to claim 10, Tian does not disclose comprising: transmitting, to the terminal, configuration information enabling interlace resource allocation via a system information block.

Liu discloses transmitting, to the terminal, configuration information enabling interlace resource allocation via a system information block (paragraph [0126]).

Liu teaches the benefit of improved transmission capacity by using license and unlicensed spectra (paragraphs [0007] and [0008]).   Thus, it would have been obvious to one 

With respect to claim 15, Tian does not disclose wherein the controller is further configured to:
receive, from the base station, configuration information enabling interlace resource allocation via a system information block.


Liu discloses wherein the controller is further configured to:
receive, from the base station, configuration information enabling interlace resource allocation via a system information block (paragraph [0126]).

Liu teaches the benefit of improved transmission capacity by using license and unlicensed spectra (paragraphs [0007] and [0008]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SIB message as taught by Liu in the method, terminal, and base station of Tian to produce an expected result.

With respect to claim 20, Tian does not disclose wherein the controller is further configured to:



Liu discloses wherein the controller is further configured to:
transmit, to the terminal, configuration information enabling interlace resource allocation via a system information block (paragraph [0126]).

Liu teaches the benefit of improved transmission capacity by using license and unlicensed spectra (paragraphs [0007] and [0008]).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SIB message as taught by Liu in the method, terminal, and base station of Tian to produce an expected result.

Allowable Subject Matter
Claims 3, 4, 8, 9, 13, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 15, 2022